Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED FINAL ACTION
Status of Claims
Claims 28-32, 34, 35 and 42 were cancelled.  Claims 1-26 and 46-57 were withdrawn.  Claims 33, 36-40 and 45 were previously presented.  Claims 27, 43, 44 and 58 are currently amended.  Claims 1-27, 33, 36-41 and 43-60 remain pending.  Claims 27, 33, 36-41, 43-45 and 58-60 are fully considered.  The examined claims as directed to a liquid composition.
Status of Previous Objections / Rejections
Examiner modifies the previous Office action’s (OA) (i.e, 04/28/2021) 35 USC §103 rejections in view of amendments to the claims, Applicant’s remarks and a reconsideration of the pertinent rejections. 
Response to Amendment
In their reply dated October 21, 2021, Applicant amended the independent claim to narrow the pH range and also presents arguments mostly in view of this amendment and the propriety of Examiner’s prior rejections.  Examiner addresses the remarks in the patentability analysis and a separate section below.  Examiner applies new claim interpretations and new grounds of rejections in this OA employing the prior art of record.
Information Disclosure Statement
The Examiner has considered the information disclosure statements (IDS) submitted on 11/16/2021.  Please refer to the signed copy of the PTO-1449 form attached herewith.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 27, 33 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kellum Jr. et al. (US20150335807) in view of Nahas et al. (Guidelines for the Treatment of Acidaemia with THAM, Drugs, pp. 191-224, 2-1998) and Worthley (Hydrogen Ion Metabolism, Anaeth. Intens. Care, 1977, 5, pp. 347-60) (each of record).
Examiner interprets the claim as a liquid product comprising certain main characteristics of pH, pKa value, and buffering capacity, and which product is non-CO2-forming.  In the claim, the product has no specific functionality, except its intended use in dialysis.  
Regarding claims 27 and 33, Kellum Jr. et. al. (Kellum) discloses a dialysis liquid ([0013]-[0015])
(i) having a pH in the range of pH 9.0 to pH 11.0 ([0067], where Kellum discloses “a pH of approximately 8.0. For example, 1 ml of HCl (6N) was added to change from pH 10.1 to pH 8.14.”  The stated pH of 8 is only approximate and the 8.14 pH is merely an example; also, the starting pH of 10.1 is within the claimed range; additionally, in going from 10.1 to 8.14 the liquid remains within the range until the pH approaches 9; alternately, given the disclosed numbers and the generally disclosed pH conditions, it is not inventive to discover optimum or workable ranges for a dialysis liquid product by routine experimentation); 
(ii) comprising at least one non-CO2-forming buffering agent ([0043], [0063], [0066], [0067]), where non-CO2-forming Tris is mentioned with respect to the prior art ([0006]), as being attempted to replace bicarbonate but without success), wherein the buffering agent has at 
(iii) having a buffering capacity of 12 mmol/l or more for H+ ions (Kellum, [0067], where the stated pH is 8.14, the cumulative buffing capacity is above 12 mmol/l, considering NaOH, lactate, carbonate and phosphate, and the pKa is 7.21). 
Kellum mentions that use of Tris was attempted in the prior art, but the reference does not state that it was used in that invention.  Also, the particular characteristics of pH etc. are related to the other referenced liquids.
Therefore, Kellum discloses the claimed invention, except wherein the liquid comprises:
at least one non-CO2-forming buffering agent selected from the group consisting of albumin, THAM and Tris.  
TRIS (or tris) and THAM appear to be the same chemical, except THAM is the medically-related abbreviation.  Tris is already mentioned in Kellum, and as such, it would have been obvious at the time of the effective filing of the claimed invention to further experiment with this compound in spite of the stated prior failures.
As noted, Kellum is aware of Tris.  For example, in [0006], Kellum states, “attempts to replace bicarbonate with another anion such as tris(hydroxymethyl)aminomethane (TRIS), acetate, citrate and lactate also failed.”  
Worthley discloses that renal and respiratory systems regulate acid base homeostasis by modifying the bicarbonate buffer pair HC03- and CO2 and that other buffer systems adjust to alterations in this pair.  Also, treatment in all acid base disorders focuses initially upon the primary diseases process; thereafter, therapeutic manipulation of the HC03-, CO2 buffer pair, to 
Additionally, Nahas et al. (Nahas) discloses an article entitled ‘Guidelines for the Treatment of Acidaemia with THAM.’  THAM (trometamol; tris-hydroxymethyl aminomethane) is a biologically inert amino alcohol of low toxicity, which buffers carbon dioxide and acids in vitro and in vivo (Summary, p. 92).  The article discusses how THAM supplements the buffering capacity of the blood bicarbonate system, accepting a proton, generating bicarbonate and decreasing the partial pressure of carbon dioxide in arterial blood.  It also notes that THAM is effective in a closed or semi-closed system, and maintains its buffering power in the presence of hypothermia, and discusses other benefits (Summary on p. 192).  According to Nahas, at 37°C, the pK (the pH at which the weak conjugate acid or base in the solution is 50% ionised) of THAM is 7.8, making it a more effective buffer than bicarbonate in the physiological range of blood pH (Summary).  A THAM pH of 10.4 is noted (p. 192).
Therefore, in the dialysis art, when the claimed invention was effectively filed, one of ordinary skill in the art would have found it obvious to routinely experiment with known buffering agents, such as albumin, THAM and Tris, for an effective, suitable or workable solution for a dialysis liquid, with suitable values of pH, pKa and buffering capacity, and to use albumin, THAM or Tris, as a buffering agent in such experimentation, since Worthley and Nahas 
The specific pH, pKa value and buffering capacity of the dialysis liquid can vary via experimentation, but could reasonably be based on Kellum’s guidelines, as a starting point, and would further be based on the concentration of each individual substance, which concentrations may vary based on design choice, routine experimentation and individual patient needs.  During such experimentation, it would have been obvious to use or encounter the claimed values as either a starting point, ending point or some mid-range value during the experimentation.
Additionally, to one of ordinary skill in the art, it would have been an obvious matter to simply substitute one of albumin, THAM or Tris, which are known buffering agents, for the buffering agents disclosed in Kellum, during routine experimentation with alternate dialysis liquids, and to apply known or previously successful liquid characteristics of pH, pKa and buffering capacity to hopefully improve the dialysis liquid product for its intended use, with some expectation of success.
	Additional Disclosure Included: Claim 33: The dialysis liquid is used to prevent and/or treat one or more diseases selected from respiratory acidosis, metabolic acidosis, lung failure, liver failure, and kidney failure ([0004], [0055]; also, this is an intended use that does not change the structure of the product).
	
Regarding claims 38-40, Kellum, Nahas and Worthley combined discloses or suggests the dialysis liquid according to claim 27, except wherein the dialysis liquid comprises less than 10 mmol carbonate/bicarbonate. 
2 ([0007], [0073-0076]).
Therefore, based on routine experimentation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare dialysate or dialysis liquid with a suitable carbonate/bicarbonate concentration, such as the one that comprises less than 10 mmol carbonate/bicarbonate.
Additional Disclosures Included: Claim 39: The dialysis liquid does not comprise carbonate/bicarbonate (claim 38 analysis); and Claim 40: The dialysis liquid for use according to claim 39, wherein the dialysis liquid does not comprise a CO2-forming buffering agent (Kellum, [0006], [0043], [0066], [0067] and claim 38 analysis, where one need not use a CO2-forming buffering agent). 

Claims 36, 37, 41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Kellum Jr. et al. (US20150335807) in view of Nahas et al. (Guidelines for the Treatment of Acidaemia with THAM, Drugs, pp. 191-224, 2-1998) and Worthley (Hydrogen Ion Metabolism, Anaeth. Intens. Care, 1977, 5, pp. 347-60), as applied to claim 27 above, further in view of Kreymann et al. (US20100258503) (of record). 
Regarding claims 36, 37, 41 and 43, Kellum, Nahas and Worthley combined discloses or suggests the dialysis liquid according to claim 27, except wherein the dialysis liquid comprises albumin. 	However, Kreymann et al. (Kreymann) discloses a dialysate regeneration unit adapted for regenerating a dialysate containing carrier substances comprising a first flow path and a second flow path (Abstract).  To enhance the removal of the protein bound substances, the dialysis fluid 
At the time of the effective filing date of the claimed invention, a person of ordinary skill in the art would have been motivated to include known substances that could assist in the dialysis process, such as albumen, which is known to enhance the removal of protein bound substances (Kreymann, [0004]).
Additional Disclosures Included: Claim 37: The albumin is selected from human serum albumin and/or bovine serum albumin (Kreymann, [0028]); Claim 41: The dialysis liquid has a pH of Claim 43: The dialysis comprises 10 to 40 mmol/l carbonate/bicarbonate, 10 to 60 g/l albumin and wherein the dialysis liquid has a pH the range from pH 9.0 to pH 11.0 (claim 41 analysis, where pH is a function of the underlying product concentrations). 

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Kellum Jr. et al. (US20150335807) in view of Nahas et al. (Guidelines for the Treatment of Acidaemia with THAM, Drugs, pp. 191-224, 2-1998) and Worthley (Hydrogen Ion Metabolism, Anaeth. Intens. Care, 1977, 5, pp. 347-60), as applied to claim 27 above, in view of Russ et al. (High-Volume Hemofiltration with Predilution Tris-Hydroxymethylaminomethane for Correction of Low Tidal Artificial Organs, 35(6): E108-118; 5-30-2011) (of record).
Regarding claim 44, Kellum, Nahas and Worthley combined discloses or suggests the dialysis liquid according to claim 27, wherein the dialysis liquid has a pH the range from pH 9.0 to pH 11.0 (Nahas, Summary on pp. 192 and 194, where potential pHs of 8.6 and 10.4 etc. are noted) except wherein the dialysis liquid comprises 5 to 20 mmol/l Tris, 10 to 60 g/l albumin.
Nahas discloses potential Tris ranges based on patient weight, where such ranges overlap with the recited range (p. 192).
Russ et al. (Russ) discloses an article discussing experimental high-volume hemofiltration with predilutional Tris-Hydroxymethylaminomethane for correction of low tidal volume ventilation-induced acidosis (Title).  Russ teaches that the most common method of controlling acidemia during lung-protective ventilation is CO2 removal with an extracorporeal lung assist (ECLA) system.  Another possibility to prevent acidemia is based on intravenous (i.v.) application of tris-hydroxymethylaminomethane (3 mol/L, THAM) buffer, which can bind hydrogen protons and which can be removed from the body via renal replacement therapy (RRT) (Abstract).  Different potential concentrations of THAM, such as 8 mmol/l are noted.
In view of Russ, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to experiment with alternate concentrations to optimize the dialysis liquid for successful therapy and to thereby use appropriate concentrations of the claimed substances.
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Kellum Jr. et al. (US20150335807) in view of Nahas et al. (Guidelines for the Treatment of Acidaemia with THAM, Drugs, pp. 191-224, 2-1998) and Worthley (Hydrogen Ion Metabolism, Anaeth. Intens. Care, 1977, 5, pp. 347-60), as applied to claims 27 and 43 above, in view of Updike (US3953329) (of record).
Regarding claim 45, Kellum, Nahas and Worthley combined discloses or suggests the dialysis liquid according to claim 27, except wherein the dialysis liquid comprises more than 1.7 mmol/l calcium (Ca2+) ions.
Updike discloses a method for dialyzing carbon dioxide from blood plasma via transport through a dialysis membrane in the form of bicarbonate ion, in which the electrolyte supplies hydroxyl ion for transport back through the membrane for maintaining normal blood pH (Abstract).  Fig. 1 shows the addition of sodium hydroxide or calcium hydroxide, or a mixture of both is added to a dialysis bath in an amount sufficient to maintain acid -base balance (col. 1. ln  65 – col. 2, ln. 2; col. 4, lines 1-8).  Updike discloses use of pH ranges of 11-12 (col. 3, lines 3-7; col. 5, lines 29-34; col. 6, lines 63-67) and 10-13 (col. 3, lines 3-7; claim 4).  
Therefore, to one of ordinary skill in the art when the claimed invention was effectively filed, it would have been obvious to add calcium ions as necessary to obtain a suitable concentration of calcium ions, such as within the claimed range.
Additional Disclosures Included: Claim 58: The dialysis liquid comprises 10 to 40 mmol/1 carbonate/bicarbonate, 10 to 60 g/1 albumin and wherein the dialysis liquid has a pH in the range from pH 9.0 to pH 10.0 (claims 27, 41, 43 analyses, where the pH 9 – 10 is achievable during routine experimentation since the general pH conditions are already known); Claim 59: The dialysis liquid comprises 2 to 4 mmol/1 calcium (Ca2+) ions (claim 45 analysis); and Claim 60: The dialysis liquid according to claim 27, wherein the dialysis liquid comprises 2.4 to 2.6 mmol/l calcium (Ca2+) ions (claim 45 analysis).
Response to Arguments
	Applicant’s arguments filed 10-21-2021 have been fully considered.  Examiner has modified the obviousness rationales but has maintained the references of record.  Examiner will address below the arguments found to be unpersuasive with respect to said amended claims.
	Applicant employs the post filing Ruiz reference to state that Ruiz found that a higher CO2 elimination was achieved with a dialysate of pH 9.0 and a lower dialysate pH setting resulted in lower CO2 removal, independently of any other setting.  Thus, Applicant argues that  increasing the pH of the dialysis liquid above 9.0 results in an increase of CO2 removal, which would have been unexpected and nonobvious.  However, the claimed range of pH 9 to pH 11 is disclosed in Kellum (pH 10.1) and Nahas (pH 10.4).  Examiner notes that the claims merely recite a product.  There is no recitation of any functionality, such as increased or decreased CO2 removal, associated with the product.  Therefore, these apparent features upon which Applicant relies are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Even if this functionality were claimed, in view of Kellum, Nahas and Worthey, and given the already disclosed general pH conditions, this does not preclude routine experimentation that would either uncover the recited range of pHs as an optimal range, or would at least use the recited pH range during such routine experimentation.
	Applicant also states that Kellum discloses a dialysate pH should be below pH 8.5 in order to maintain the blood plasma pH at +/- 0.5 during treatment and thus one skilled would not think to increase the pH of the dialysis liquid above pH 9.0.  However, as noted, since the general pH conditions are disclosed, Kellum could experiment with the dialysis liquid pH for any 
	Again, since independent claim 27 and its dependents are product claims, there is no restriction on the use of the recited liquid.  Moreover, pHs within the noted range are already disclosed in one or more of the references, for various purposes, so it would have been obvious to experiment with alternate pHs outside of the Kellum’s lower range of approximately pH 6.5 to 8.5.  
With respect to the use of Kreymann and Applicant’s argument that Kellum and Kreymann aim to achieve different goals, i.e., toxin removal versus CO2 removal, and thus these references should not be combined, this appears to be an issue of whether the two references are similar or analogous to each other.  However, for a combination rejection, the pertinent issue is not whether two references are analogous to each other.  In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.  
It has also been held that a prior art reference must either be in the field of Applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  

	With respect to the amended claims, Examiner has added one or more rationales with respect to any new or amended limitations.  As such, Examiner believes all claim limitations as well as each of Applicant’s relevant arguments are fully and properly addressed either in this section or in the modified patentability analysis above.  Thus, it does not appear that the claims are presently in condition for allowance.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/HAYDEN BREWSTER/